[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Kendrick v. Parker, Slip Opinion No. 2020-Ohio-1509.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2020-OHIO-1509
  THE STATE EX REL. KENDRICK, APPELLANT, v. PARKER, JUDGE, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as State ex rel. Kendrick v. Parker, Slip Opinion No.
                                     2020-Ohio-1509.]
Mandamus—Res judicata bars inmate’s claim—Court of appeals’ judgment
        denying writ affirmed.
    (No. 2019-1276—Submitted February 11, 2020—Decided April 21, 2020.)
     APPEAL from the Court of Appeals for Montgomery County, No. 28098.
                                     _______________
        Per Curiam.
        {¶ 1} Appellant, Shaun D. Kendrick Sr., appeals the judgment of the
Second District Court of Appeals denying his request for a writ of prohibition
and/or mandamus against appellee, Montgomery County Court of Common Pleas
Judge E. Gerald Parker Jr. We affirm the court of appeals’ judgment.
                              SUPREME COURT OF OHIO




                                        Background
        {¶ 2} In 2004, a Montgomery County grand jury issued three indictments
charging Kendrick with multiple counts of rape and other offenses. The third
indictment (“Indictment C”) charged Kendrick with one count of rape and one
count of kidnapping. In 2005, Kendrick pled guilty to seven counts of first-degree
felony rape, including the rape count charged in Indictment C. The trial court
sentenced him to five consecutive terms of 10 to 25 years in prison, one concurrent
prison term of 10 to 25 years, and one consecutive prison term of 10 years. The
court of appeals affirmed his convictions and sentences. State v. Kendrick, 2d Dist.
Montgomery No. 20965, 2006-Ohio-311.
        {¶ 3} On May 17, 2006, this court reversed the Second District’s judgment
based on State v. Foster, 109 Ohio St. 3d 1, 2006-Ohio-856, 845 N.E.2d 470
(declaring parts of Ohio’s felony-sentencing scheme unconstitutional), and
remanded the case for resentencing. In re Ohio Criminal Sentencing Statutes
Cases, 109 Ohio St. 3d 411, 2006-Ohio-2394, 848 N.E.2d 809, ¶ 1, 19. At the
resentencing hearing, the trial court reimposed the same sentences it had originally
imposed.
        {¶ 4} On August 22, 2018, Kendrick filed a petition for a writ of prohibition
and/or mandamus against Judge Erik Blaine, the successor to the judge who
sentenced Kendrick, alleging that the sentencing court patently and unambiguously
lacked jurisdiction to sentence him for the rape offense charged in Indictment C
because the prosecutor had dismissed Indictment C. Judge Blaine filed a motion to
dismiss for failure to state a claim.
        {¶ 5} The court of appeals denied Judge Blaine’s motion and ordered him
to file an answer to Kendrick’s complaint. Judge Parker, who had succeeded Judge
Blaine, subsequently filed a motion for summary judgment, arguing that Kendrick’s
claim, if true, would demonstrate only an error in the sentencing court’s exercise of
jurisdiction rather than a lack of jurisdiction.




                                            2
                                January Term, 2020




       {¶ 6} On August 19, 2019, the court of appeals granted summary judgment
in favor of Judge Parker, for two reasons: (1) Kendrick failed to demonstrate that
the sentencing court patently and unambiguously lacked jurisdiction or that he
lacked an adequate remedy at law and (2) res judicata barred Kendrick’s claim.
Kendrick appealed to this court as of right.
                                  Legal Analysis
       {¶ 7} The doctrine of res judicata “involves both claim preclusion
(historically called estoppel by judgment in Ohio) and issue preclusion
(traditionally known as collateral estoppel).” Grava v. Parkman Twp., 73 Ohio
St.3d 379, 381, 653 N.E.2d 226 (1995). Regarding claim preclusion, “a final
judgment or decree, rendered on the merits by a court of competent jurisdiction, is
a compete bar to any subsequent action on the same claim between the same parties
or those in privity with them.” State ex rel. Robinson v. Huron Cty. Court of
Common Pleas, 143 Ohio St. 3d 127, 2015-Ohio-1553, 34 N.E.3d 903, ¶ 5, citing
Grava at 381.
       {¶ 8} In 2015, Kendrick filed a motion to withdraw his guilty pleas, arguing
that “the ‘C’ indictment herein was dismissed and the trial court abused its
discretion in allowing the defendant to plead guilty to said indictment.” State v.
Kendrick, 2d Dist. Montgomery No. 27133, 2017-Ohio-1306, ¶ 7. The trial court
denied the motion, and the court of appeals affirmed, concluding that “the record
before [it] belie[d] Kendrick’s assertion that he was sentenced to prison on a
dismissed indictment,” id. at ¶ 15. Therefore, the court of appeals in this case
correctly determined that Kendrick’s claim is barred by res judicata.
       {¶ 9} Because we resolve this case on the grounds of res judicata, we need
not address the merits of Kendrick’s propositions of law.
                                                               Judgment affirmed.
       O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.




                                         3
                            SUPREME COURT OF OHIO




                              _________________
       Shaun D. Kendrick Sr., pro se.
       Mathias H. Heck Jr., Montgomery County Prosecuting Attorney, and Anne
M. Jagielski, Assistant Prosecuting Attorney, for appellee.
                              _________________




                                         4